Citation Nr: 1332455	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  07-10 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), for the period prior to May 14, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, the Board issued a decision denying the Veteran's claim for entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2011 Order, the Court vacated the December 2011 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

In February 2012, the Board remanded the case for further development.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for another VA examination to determine whether his service-connected disabilities would preclude him from obtaining and maintaining gainful employment.  The examination was completed in May 2012, and a copy of the VA examination report was associated with the Veteran's claims file.  Based on the examination results, and specifically by a January 2013 rating decision, the AOJ increased the Veteran's disability rating for the service-connected low back disorder to 100 percent disabling, effective May 14, 2012.  In the January 2013 Supplemental Statement of the Case (SSOC), the RO denied a TDIU for the period prior to May 14, 2012.  However, a clarifying VA medical opinion was issued in May 2013, and based on this opinion, and by way of an August 2013 rating action, the Decision Review Officer (DRO), determined that the 100 percent evaluation assigned for the service-connected low back disability was clearly and unmistakably erroneous, and concluded that based on the examination findings, a 40 percent disability rating for the service-connected low back disability was warranted.  Consequently, the DRO assigned a 40 percent disability rating for the low back disability, effective May 14, 2012, and granted the Veteran's claim for a TDIU, effective May 14, 2012.  In light of the fact that the AOJ has only granted the Veteran's claim for a TDIU for the period on and after May 14, 2012, the issue of entitlement to a TDIU for the period prior to May 14, 2012 remains on appeal 

The AOJ has since readjudicated this issue and, upon denial of that claim, issued a Supplemental Statement of the Case (SSOC) in August 2013.  

The issue of entitlement to TDIU for the period prior to May 14, 2012, based on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran is currently assigned a 40 percent disability rating for spinal stenosis of lumbosacral spine, status post lumbar laminectomy; a 20 percent rating for radiculopathy of the left lower extremity; a 10 percent rating for radiculopathy of the right lower extremity; and a noncompensable rating for old injury to the right wrist and possible early carpal tunnel syndrome; the combined disability rating is 60 percent.  

2.  As evidence of the Veteran's potential unemployability for the period prior to May 14, 2012 is of record, and since he does not meet the schedular criteria for a TDIU rating, the matter should be referred to the Director, Compensation and Pension Services, for extraschedular consideration.  


CONCLUSION OF LAW

The criteria for the submission of a claim for TDIU on an extraschedular basis, for the period prior to May 14, 2012, to the Director of Compensation and Pension Services have been met.  38 C.F.R. § 4.16(b) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the benefit sought by the Veteran is being granted (in part anyway) by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

II.  Analysis

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for his low back disability, evaluated as 40 percent disabling; radiculopathy of the left lower extremity, evaluated as 20 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and an old injury to the right wrist and possible early carpal tunnel syndrome, evaluated as noncompensably disabling.  The current combined evaluation for the Veteran's service-connected disabilities is 60 percent.  See 38 C.F.R. § 4.25 (2013).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

A brief historical overview demonstrates that the Veteran was afforded a VA examination in December 2007 VA examination, at which time he reported that he worked as a mechanic for many years but quit working in 2002 due to his back condition.  According to the Veteran, he could still be working as far as his hands and wrists were concerned.  

The Veteran was afforded another VA examination in September 2010 primarily to determine whether his unemployment was attributable to his service-connected disabilities, and whether those disabilities would prevent him from obtaining gainful employment.  At the examination, the Veteran underwent a physical evaluation of his back, the results of which showed him to have forward flexion to 40 degrees, extension to 5 degrees, right and left lateral rotation to 30 degrees, right lateral flexion to 20 degrees and left lateral flexion to 17 degrees.  Based on her discussion with, and evaluation of the Veteran, the examiner concluded that in light of the Veteran's lack of education, experience, and training in fields other than car repair, the his back injury has "at least as likely as not, prematurely terminated his ability to work on cars."  However, according to the examiner "[i]t is less likely than not, that it has prevented him from supervising the repair of cars."  The examiner further noted that, according to the Veteran's history, his right wrist had been stable for the past five years and there was no history of his wrist problem having been a factor in his employment.  

Pursuant to the February 2012 Board remand, the Veteran was afforded another VA examination in May 2012, at which time he was shown to have forward flexion to 10 degrees, extension to 10 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 0 degrees.  When asked what physical tasks were involved in performing the duties of a mechanical supervisor, the Veteran responded that he would be required to stand and/or walk to observe others and direct work activities.  He also stated that he would be required to "review accomplished projects and assist subordinates with the work which required [the] capacity to stand, walk, bend, crouch, stoop and crawl. . . ."  According to the Veteran, these were all activities which he could no longer complete or which he could perform for a very limited duration.  

Based on her evaluation of the Veteran, the examiner determined that the Veteran's spine disorder "precludes all occupational function."  She (the examiner) further noted that the Veteran's chronic severe pain impairs sleep, concentration, daytime alertness and executive function.  According to the examiner, the Veteran is unable to stand or walk more than a few minutes at a time, and his educational background of the eleventh grade does not "fit him for any occupation other than manual labor."  The examiner went on to state that the Veteran's "occupational experience as an auto mechanic, in the absence of more advanced education, would not be likely to make him a suitable candidate for full time employment in a supervisory capacity."  According to the examiner, if the Veteran was somehow found acceptable for such a position, his physical limitations as a result of the effects of his service-connected condition 

"preclude[s] successful function as the requirement to perform to meet requirements of a competitive workforce would be expected to result in such aggravation of his baseline state that he would have periods of incapacitation leading to excess absence and low probability of maintaining employment."  

Although the May 2012 VA examiner conducted a thorough examination and concluded that the Veteran's service-connected disabilities rendered him unable to acquire or maintain employment in any occupation, the evidence is still somewhat unclear as to whether the Veteran was precluded from obtaining and/or maintaining employment as a result of his service-connected disabilities for the period prior to May 14, 2012.  As noted above, the September 2010 VA examiner indicated that the Veteran's back disability did not prevent him from working in the auto mechanic industry in more of a supervisory capacity.  However, more information was not obtained as to what the duties of a mechanical supervisor entailed, and the examiner did not address whether the Veteran was physically capable of these duties.  Although the May 2012 VA examiner described the duties of a mechanical supervisor and determined that the level of the Veteran's current service-connected disabilities precluded him from performing these types of duties, the Board is left to question whether this assessment was based on the more recent findings - namely, the current nature, extent and severity of the Veteran's disabilities as demonstrated through the May 2012 examination findings, or whether it was based on the totality of the evidence of record - namely, the nature and severity of the Veteran's service-connected disabilities throughout the entire appeal period.  Indeed, the May 2012 VA examination results did reflect a visible worsening in the Veteran's low back disability as compared to the December 2007 and September 2010 VA examination findings.  

Considering the somewhat conflicting evidence of record and the Veteran's educational background and previous work history, the Board finds that for the period prior to May 14, 2012, his service connected disabilities may have precluded him from securing and following a substantially gainful occupation.  However, the Board cannot grant such benefits in the first instance.  

At this point, the Board will not make a decision regarding the Veteran's claim for TDIU for the period prior to May 14, 2012 under 38 C.F.R. § 4.16(b), as this is impermissible based upon regulation and case law.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds that this matter should be submitted to the Compensation and Pension Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  In this regard, the claim is granted.  At this point, this claim will necessarily be REMANDED for further action consistent with this decision.  


ORDER

Submission of a claim for a total disability rating for compensation purposes based on individual unemployability to the Director, Compensation and Pension Service, is warranted.


REMAND

As discussed above, further evidentiary development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU benefits for the period prior to May 14, 2012.  Specifically, this matter is to be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the claim for a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  The RO should follow the dictates of section 4.16(b) in making this submission.  

2.  The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.  

3.  The RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


